 OSTBY & BARTON CO.199Ostby&BartonCo.andUnitedRubber, Cork,LinoleumandPlasticWorkers of America,AFL-CIO.Case 1-CA-8130Upon the entire record in this case, and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTMarch 5, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 24, 1972, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Ostby & Barton Co., Warwick,Rhode Island, its officers, agents, successors, andassigns,shalltake the action set forth in theAdministrative Law Judge's recommended Order.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Upon acharge and an amended charge filed on February 18 andMarch 8, 1972, respectively, the General Counsel of theNational Labor Relations Board, for the Regional DirectorforRegion 1 (Boston, Massachusetts), issued a complainton May 12,- 1972, against Ostby & Barton Co., hereincalled the Respondent or the Company, alleging that itdischarged employee Kenneth Maxwell on February 24,1972, in violation of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, herein called the Act.The complaint further alleges various independent viola-tions of Section 8(a)(1). The Respondent filed an answerdenying the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice, a hearing was held before Adminis-trative Law Judge John P. von Rohr in Providence, RhodeIsland, on June 22, 1972. Briefs were received from theGeneral Counsel and the Respondent on July 25, 1972, andthey have been carefully considered.1.THE BUSINESS OF RESPONDENTThe Respondent is a Rhode Island corporation with itsprincipal office and place of business located in the city ofWarwick,Rhode Island, where it is engaged in themanufacture, sale, and distribution of test probes, wirewrapping bits and sleeves, job shop and test fixtures, andthe like.During the year 1971, Respondent receivedmaterials valued in excess of $50,000 which were shippeddirectly to it from points outside the State of Rhode IslandDuring the same period it shipped products valued inexcess of $50,000 from its Warwick plant to points andplaces located outside the State of Rhode Island. Respon-dent concedes, and I find, that it is engaged in commercewithin the meaning of Section 2(5) of the Act.H. THELABOR ORGANIZATION INVOLVEDUnitedRubber,Cork,Linoleum and PlasticWorkers ofAmerica,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Discharge of Kenneth MaxwellKenneth Maxwell was hired on December 18, 1971, anddischarged on February 24, 1972. During his tenure ofemployment, he worked on the second shift, from 3 p.m. tomidnight, in Respondent's wire trap department as amilling machine operator.Maxwell was one of several employees who becameactive in an organizational campaign among Respondent'semployees which commenced in latter January or earlyFebruary 1972.1 However, except for his involvement inthe hereinafter described incident on the evening of histermination, there is no evidence whatsoever that Respon-dent had knowledge of any such activities by Maxwell.On the evening of February 24, the wire trap departmentwas engaged in a job which included the production of3,000 to 4,000 metal sleeves. It is undisputed that theproduction of this job had to be completed at the end ofthis shift due to the fact that inspection of the completedparts by the customer was to take place the followingmorning. As to his part in the production process, Maxwellwas required to insert a metal piece into a milling machinewhich he operated and then wait a period of I to 1-1/2minutes before inserting the next piece. Approximately 5 or6 feet away from Maxwell's work station two otheremployees, Jeff Dillon and James Armente, were engagedin cleaningsleeves with rags and an air hose. Althoughtheirwork was not directly related to Maxwell's, it alsopertained to the rush job which had to be completed thatevening.Concerning the events of February 24, Francis Killion, agroup leader in the department, credibly testified that atIUnless otherwise noted, all dates hereinafter refer to theyear 1972202 NLRB No. 36 200DECISIONSOF NATIONALLABOR RELATIONS BOARDabout 6 p.m. he observed Maxwell, between his operations,talking to Dillon and Armente while they were working.He said that this caused these employees to take theirattention away from their work, causing them to "workand stop, work and stop." According to Killion, hethereupon went up to Maxwell and told him that "if hekept talking to these people, they wouldn't get this jobdone and I wouldn't get it out that night." AlthoughMaxwell testified that he could not recall Killion comingup and speaking to him in this manner, Killion impressedme as a believable witness and I credit this testimony asaforesaid.A few minutes later Killion again observed Maxwelltalking to the other two employees. This time he went up toJames Grogan, the supervisor of the second shift, andreported his earlier observations and his conversation withMaxwell.According to the credited and corroborativetestimony of Grogan and Killion, they both thereuponstoodby for several minutes and watched Maxwellcontinue to talk to the two nearby employees. Bothtestified thatMaxwell's talking interfered with the work oftheseemployees in the manner related above. It isundisputed that at this point Grogan went over to Maxwelland warned him again. Concerning this conversation, thesubstance of which was admitted by Maxwell, Grogancredibly testified as follows:Iwalked over to Mr. Maxwell, and I told him thatalthough he was doing his job, his conversation wasinterfering with the production of the other employees,and I wanted him to stop it.Mr.Maxwell, he said to me, "What do you wantme, to stop talking now?" I said, "I'm not telling you tostop talking but at the present time, your conversationis interfering with production and I can't have it at thepresent time .. .I told Mr. Maxwell that the sleeves had to be outthat night, and it was important that we have themfinished that night, that we had to have them ready forthe first thing in the morning.Although Respondent maintains a cafeteria for theemployees in its plant, a number of employees customarilybring their own food and eat at a table which is located inthe center of the work area in the wire trap department.The dinner period on the second shift is from 7:30 to 8p.m. At about the beginning of the dinner break on theevening in question, Maxwell was seated at the table withemployees Henry Cochrane and Julio Madieros. Standingnext to them at the table were two new employees who hadjust started that evening, the aforementioned JamesArmente and also one Ronald Guertin. It is undisputedthat at this time Cochrane (whom the record discloses tohave been the leading union organizer) and Maxwell werein the process of soliciting Armente and Guertin to sign aunion card. Cochrane finally handed them cards2 and thetwo new employees bent over the table to begin fillingthem out. It was at this point that Superintendent Grogan2Testimony of Cochrane3Maxwell conceded that he was still in the aisle talking to Guertin andArmente about "a minute" after8 o'clockaA copy of the speech, which was read to the employees by Pfeifer, wasintroduced in evidenceWhilethe contentsclearly revealRespondent'sopposition to the Union, there quite properly isno allegationthat any of thecame upon the scene and walked past the table. Althoughnothingwas said between Grogan and the employees,Grogan conceded that he saw Armente sign a union cardand hand it to Cochrane. However, while admitting toseeingCochrane and the two new employees, Grogantestified that he did not observe the presence of Maxwell orMadieros.The testimony of Maxwell and Cochranereflects that Grogan approached so close to them that hecould hardly help but observe all of those present. I aminclined to believe this to be true and shall proceed on thebasis that Grogan did observe the presence of Maxwell atthe table during the incident in question.A warning buzzer is sounded at 7:55 reminding employ-ees to be back at work at 8 p.m. Grogan testified that atabout 8:02 p.m. he came out of the cafeteria and sawMaxwell talking to employees Armente and Guertin.Although it was after 8, all three of the employeesconcededly were standing in theaisleand were away fromtheirwork stations.3 It is undisputed thatGrogan there-upon went up to Maxwell and told him that he wasdischarged. Although Maxwell testified that Grogan didnot give him any reason for the termination, Grogancredibly testified that he told Maxwell that he had beenwarned previously that evening about interfering withproduction and that therefore he was being fired. Groganthereupon explained the meaning of the buzzer system toGuertin and Armente, both of whom had just been hiredthat night, and told them that thereafter they must be attheir work stations by 8 p.m.B.Additional Facts; Conclusionsas toMaxwell'sTerminationThe General Counsel points to a combination of severalfactors in support of his contention that Maxwell'sdischarge was violative of Section 8(a)(3). First, he notesthat Respondent was opposed to the Union and that henceamotive existed for the alleged discrimination.Asevidenced by an antiunion speech given by RespondentPresidentWarren Pfeifer to the employees on February 14,there can be no doubt but the General Counsel's initialpremise is correct in this regard.4 Secondly, the GeneralCounsel introduced in evidence Respondent's EmployeesManual whichsetsforth certain disciplinary steps to betaken for breaches of Company rules or various otheroffenses.5The sequence of these disciplinary steps, hecorrectly points out, were not strictly adhered to in the caseofMaxwell's termination. Finally, as to Maxwell's talkingto employees after the dinner period had expired andworking hours had started, and notwithstanding the factthat he had been cautioned by the leadman and warned bythe superintendent earlier that evening for having engagedin the same type of conduct, the General Counsel arguesthatRespondent, having observedMaxwell's activitiesduring the dinner hour, seized upon the last talkingstatements contained therein werecoercive orexceeded the bounds of freespeech5With respect to insubordination or deliberate interference withproduction,the rules provide as follows first offense-verbalwarning,second offense-writtenwarning,thirdoffense-3-day layoff, fourthoffense-dismissal OSTBY & BARTON CO.201incident as a pretext for discrimination against him. Uponthe entire record in this case, I cannot agree.Without question the most important single element inthiscase is the fact that on the evening in questionMaxwell wastwice warnednot to interfere with productionbeforethe dinner penod. Obviously unrelated to Maxwell'ssubsequent union activities, it is clear that by thesewarningsRespondent demonstrated that it indeed wasconcerned that Maxwell's conduct was interfering with theneededproduction that evening.Maxwell, however,disregarded these warnings and instead chose to engage inthe same type of conduct after the end of the dinner hour.Itwas at this point, upon being so observed, that he wasspontaneously discharged.Under the circumstances, Ithink it quite understandable that the superintendent tookthis action without literally following the book. In anyevent, insofar as the rules are concerned, the record reflectsthat Respondent in the past had not paid strict adherenceto the rules, indeed that it had previously dischargedemployees "on the spot" and without written warning .6Ihave previously stated that in all probability GroganobservedMaxwell at the table when he admittedlyobserved Cochrane's participation in signing up the twonew employees. In this connection, however, I should pointout that Maxwell and Cochrane gave exaggerated testimo-ny as to the extent of Maxwell's participation in thisactivity. Thus,Maxwell testified, "I helped them fill them[the cards] out and sign them"; and Cochrane testified,"Mr. Maxwell was standing behind them and he helpedthem fill out the cards." As it developed, however, Maxwelldid not in fact lend assistance to these employees in theactual filling out the cards. It was Cochrane who handedthe employees the cards and the pen and it was to him thatthey were returned. At best, Maxwell at one point orallytold the employees, who were standing, how to spell theword "Ostby" and there is no indication at all that this wasobserved or heard by the foreman.? In any event, andassuming Grogan to have observed the incident and thathe thereby had reason to believe that Maxwell was a unionsupporter, I am not persuaded that the reason given byRespondent for Maxwell's discharge was, as the GeneralCounsel contends, a pretext for alleged discrimination. Inshort, I find that the General Counsel has not establishedby a preponderance of the evidence that Maxwell wasdischarged in violation of Section 8(a)(3) and (1) of theAct.Accordingly, I recommend that this allegation bedismissed.C.The 8(a)(1)ViolationsIt is undisputed that on February 25 President Pfeiferheld separate conversations with employees Henry Co-6 1 would further point out that even the employee manual reflects thatthe rules set forth therein were not intended to be rigidly followed Thus,with reference to the rules previously referred to in In 5, par C at p 20states"These rules andrecommendeddisciplinary action are as follows(Emphasis supplied)7At another point Maxwell testified "They were filling out cards and Iwas watching themIdon't know if he [Grogan I heard anything at all "8 In somewhat ambiguous testimony, Maxwell asserted that during hisconversation with Pfeifer, Pfeifer stated that he would bring "personalcharges" against him I credit Pfeifer's denial that he did not make any suchstatementchrane and Thomas Riley during which he told them hehad reports from other employees that they had beensoliciting cards during company time and that they shouldstop this activity on company time. Pfeifer testified that hetalked to these employees in this manner because this hadbeen reported to him by one of his supervisors. Cochraneand Riley denied that they ever solicited on company time;itwas their testimony that they also advised Pfeifer of thiswhen he spoke to them as aforesaid. In any event, therecord is clear that Pfeifer did not, in speaking to theseemployees, interrogate them or threaten them concerningunion activities. I find that Pfeifer did not engage inconduct violative of Section 8(a)(1) in either of theseconversations.8Employee Ronald Guertin (no longer employed byRespondent) testified that on February 25 he and employ-ee James Armente were called to the office by ForemanSteve Lynch for the purpose of filling out W-2 forms.Guertin testified without contradiction that while theywere in the office Lynch spoke to them as follows:Yes, he [Lynch] told us that-he just asked us if wesigned a union card, so we said yes, and he said heknew that we signed them, and not much after that. Hedust says he knew that we signed the cards and that theUnion, if they did get a union in there, they didn't wantpart-timers, and he said that the union wants steadyhours, and I was working all different hours, so he says,"If they had a union there" that I wouldn't have my jobanymore, because of the hours that I was working.From the above undenied testimonyit isclear, and Ifind, that Respondent coercively interrogated Guertin andArmente concerning their union activities in violation ofSection 8(a)(1) of the Act.9Respondent's employees manual, under the heading"Solicitation," sets forth the following rules:1.Solicitation for any purpose is not permitted asprotection to employees.2.Taking of orders or selling of any tickets ormerchandise is not permitted.3.The only exception is a Community sponsoredproject such as the United Fund.Respondent concedes that as a matter of law the aboveno-solicitation rule is overly broad on its face. Unlike thesituation inThe Lion Knitting Mills Company160 NLRB805, relied upon by Respondent, the record here does notdemonstrate that, notwithstanding the rule, Respondentpermitted widespread solicitation either during working ornonworking hours. Although it appears that Respondenthas not engaged in recent distribution of the employeesmanual, there is no evidence that Respondent has everrecalled themanuals previously distributed or that itnotified the employees that the rules promulgated in the9Although I am persuaded that this incident warrants the remedial reliefprovided herein, I do not believe that this single incident warrants thefurther finding,as alleged in an amendment to the complaint, thatRespondent "gave to its employees the impression of surveillance of theirunion activities" In this connection, the complaint also alleges thatSupervisorGrogan engaged in unlawful surveillance of the employees'union activities I find the evidence does not support this allegation of thecomplaint Surely, absent an intent to violate the Act, an employer has theright to observe the conduct of employees on its own premises In my view,the evidence does not reflect that Grogan exceeded this right on the eveningof February 24 202DECISIONSOF NATIONALLABOR RELATIONS BOARDmanual were no longer in effect I find that underWaltonManufacturing Company, 126NLRB 697, enfd 289 F.2d 117(C.A.5), the rule is violative of Section 8(a)(1) of the Act.Whether or not the rule was recently enforced, the Boardin similar cases has deemed it necessary to take appropriateremedial action SeeZenith Radio Corporation of Missouri,172 NLRB 1724; andLevi Strauss & Co,172 NLRB 732.Furthermore, I think that President Pfeifer's discussionwith employees Cochrane and Riley concerning the subjectofRespondent's no-solicitation rule, as previously setforth, is an additional reason that Respondent be requiredto revise its rule to comply with the law and to so notify theemployees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, or any other labor organization.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, or to refrain from any or allsuch activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its plant in Warwick, Rhode Island, copies ofthe attached notice marked "Appendix." I' Copies of saidnotice, on forms provided by the Regional Director forRegion I of the National Labor Relations Board, afterbeing duly signed by Respondent's authorized representa-tive shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Unionis a labor organization,allwithin the meaning of the Act2.By coercivelyinterrogating employees concerningtheir union activities and sentiments;and bypublishingand maintaining in effect the solicitation rule appearing onpage 25 of its Employees Manual,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3.The aforesaidunfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.4.Respondent has not violated theAct byits termina-tion of Kenneth Maxwell.Upon the basisof the foregoing findings of fact andconclusions of law,and upon the entire record in this caseand pursuant to Section 10(c) of theAct, I herebymake thefollowing recommended: 10ORDERRespondent, Ostby & Barton Co., its officers, agents,successors, and assigns, shall:ICease and desist from:(a)Coercively interrogating its employees concerningtheir union activities or sentiments.(b)Publishing or maintaining in effect any rule orregulation prohibiting employees during nonworking timefrom soliciting their fellow employees to join or supportiU In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions. and order and all objections thereto shall bedeemed waived for all purposesiiIn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesconcerning their union activities or sympathies.WE WILL NOT publish, maintain in effect, or enforceany rule or regulation prohibiting employees duringnonworking time from soliciting their fellow employeesto join or support United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or any otherlabor organization.WE WILL forthwith rescind our existing rule againstsolicitation as published in our employee handbook tothe extent that it prohibits employees from solicitingmembership in a union organization during nonwork-ing time on our premises. OSTBY & BARTON CO203WE WILL NOT in any like or related manner restrainThis is an official notice and must not be defaced byor coerce employees in the exercise of their rights underanyone.the National Labor Relations Act.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,OSTBY&BARTON Co.or covered by any other material.Any questions concern-(Employer)ing this notice or compliance with its provisions may bedirected to the Board'sOffice, Seventh Floor, BulfinchDatedByBuilding,15New Chardon Street,Boston,Massachusetts(Representative)(Title)02114, Telephone 617-223-3300.